Title: To Thomas Jefferson from John Clarke, 15 June 1793
From: Clarke, John
To: Jefferson, Thomas



Hon’ble Sir
Richmond June 15th 1793

Having heard nothing respecting my petition for a patent for my Machine for a considerable time, And being Anxious to know the success it has met with, I have once more taken the liberty to address you on that subject and humbly request that you will inform me what State the matter is in, the first time you are at leisure.
I have not yet found a man who will Lease your mill-seat at Monticello, altho’ I have conversed with several who appeared much inclined to do it, but they seemed to think three hundred Barrels of Corn or the value of it, too great a Rent. I however think differently and would not advise you to take a smaller Rent, nor lease it for so long a term as twenty years (which you proposed when we conversed on that subject). The generality of the planters of this State, and those on James River in particular, have almost droped the culture of Tobacco, and turn  their attention principally to the raising of wheat, the greater part of which is purchased by Merchants who are situated on Navigation for that purpose, who find their interest in having it Manufactured before it is sent down the River as it seldom happens that a Boat-load of wheat is brought a considerable distance down the River, free from injury, which if manufactured could not easily be damaged. This is so often the case that the purchasers get all the wheat manufactured up the Country they Can, and I am positive that if there were a sufficient number of Mills to manufacture all the wheat up the Country, there would be none brought down the River unmanufactured. The Flour business has lately become a consequential one in this State, and Millseats are a spieces of property which increase in value faster than any other that I know of, These are the reasons which lead me to think your Mill-seat inferior to none in any respect whatever. And I do not doubt but in a short time it will command as great a price as any situation I am acquainted with, for neither its local situation with respect to geting wheat nor the power of the Stream to do the business, can be doubted. I am Hon’ble sir Your Cordial Friend and Well-wisher

John Clarke

